 Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MICHAEL TORRES,
                                                                    9:20-cv-301
                               Plaintiff,                           (GLS/TWD)

                      v.

NEW YORK STATE
DEPARTMENT OF CORRECTIONS
AND COMMUNITY
SUPERVISION et al.,

                    Defendants.
________________________________

                                   SUMMARY ORDER

      Plaintiff Michael Torres commenced this action against defendant

New York State Department of Corrections and Community Supervision

(DOCCS), as well as defendants Timothy Mannocchi, 1 Trevor Paton,2

Cheryl Morris,3 and Jason Gibson4 (collectively, hereinafter “individual


       1
         Mannocchi was Torres’ vocational instructor in the “Building Maintenance Program” at
Eastern Correctional Facility (hereinafter “Eastern C.F.”). (Compl. ¶ 10.)
       2
         Paton is the Educational and Vocational Supervisor at Eastern C.F., and “is
responsible for arranging accommodations for . . . Torres,” such as “allowing him to participate
in DOCCS’ programs to further his education and vocational training.” (Id. ¶ 11.)
       3
           Morris is the Deputy Superintendent of Programs at Eastern C.F., and “is responsible
for prison programs, providing disability accommodations to eligible inmates[,] and ensuring
the facility’s compliance with the ADA.” (Id. ¶ 12.)
       4
           Gibson is the Translator for Manual Communications for inmates with sensorial
disabilities at Eastern C..F., and has “oversight” over the Sensorial Disability Unit’s resource
room. (Id. ¶ 13.)
 Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 2 of 11




defendants”), alleging claims pursuant to Title II of the Americans with

Disabilities Act (ADA),5 Section 504 of the Rehabilitation Act of 1973, 6 and

42 U.S.C. § 1983. (Compl., Dkt. No. 1.)

                                       I. Background7

      Torres is an inmate in the custody of DOCCS and is currently

confined at Eastern Correctional Facility (hereinafter “Eastern C.F.”) in

Napanoch, New York. (Id. ¶ 4.) He has struggled with learning disabilities

and cognitive difficulties all of his life, and has been diagnosed with

dyslexia and dyscalculia, 8 which negatively affect his ability to learn, read,

concentrate, communicate, interact with others, speak, think, and work.

(Id. ¶¶ 5-6, 21-22.) Due to his disabilities, Torres needs “accommodating

devices” in order to properly partake in the educational programs offered at

Eastern C.F., and to do “legal work.” (Id. ¶¶ 40, 85.) Indeed, Torres

“cannot type or read text and simultaneously comprehend the content,” and

“needs to listen to what he is typing while viewing it on a screen in order to

       5
           See 42 U.S.C. §§ 12101-213.
       6
           See 29 U.S.C. §§ 701-96l.
       7
         The facts are drawn from Torres’ complaint, (Dkt. No. 1), and presented in the light
most favorable to him.
       8
         Torres notes that dyscalculia is a “brain disorder that negatively impacts one’s ability
to understand, interpret[,] or complete arithmetical calculations.” (Compl. ¶ 19.)

                                                2
 Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 3 of 11




compose and edit documents.” (Id. ¶ 41.)

      For reasons thoroughly explained throughout Torres’ complaint, he

alleges that Eastern C.F.’s policies create an environment where Torres

cannot: (1) do legal work or use the accommodating devices in the

Sensorial Disability Unit (SDU) resource room, (2) do legal work in the law

library, except such work that is related to his criminal conviction,

(3) conduct research on Westlaw, or (4) properly save the limited amount

of work he can do on an accommodating computer. (Id. ¶¶ 49-113).

      Additionally, Torres alleges that his instructors in Eastern C.F.’s

“Building Maintenance Program” retaliated against him for filing grievances

by giving him poor ratings in his progress reports. (Id. ¶¶ 114-34.) Torres

was in the program for approximately two years, and had received positive

reviews from his instructors, despite a noted difficulty in using power tools.

(Id. ¶¶ 118-20.) However, after Torres filed two grievances regarding

instances with respect to the use of such tools, Mannocchi gave him

average and lower ratings in his progress report. (Id. ¶¶ 127-28.) Torres

alleges that these negative ratings were made in order to justify his

eventual removal from the program by Paton and Morris in June 2018—two

weeks before completion. (Id. ¶¶ 130-33.)

                                       3
 Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 4 of 11




      Torres filed his complaint on March 17, 2020. (Compl.) The

complaint alleges four causes of action: (1) violation of Title II of the ADA

against all defendants, including individual defendants in their official

capacities; (2) violation of Section 504 of the Rehabilitation Act against all

defendants, including individual defendants in their official capacities; (3) a

First Amendment claim pursuant to 42 U.S.C. § 1983, against Morris and

Gibson in their individual capacities, based on allegations that the

“Computer Usage Agreement” 9 denies Torres the necessary

accommodations for completing legal work; and (4) a First Amendment

denial of access to the inmate grievance program and courts claim

pursuant to 42 U.S.C. § 1983 against Morris in her individual capacity. ( Id.

¶¶ 135-58.)

      Now pending is individual defendants’ motion to dismiss pursuant to

Fed. R. Civ. P. 12(b)(1) and (6), in which they seek dismissal of Torres’

ADA and Rehabilitation Act claims as against them, as well as his First

Amendment claim with respect to the alleged denial of Torres’ access to



       9
          Before an inmate can use the equipment in the SDU resource room, they must sign
the “Computer Usage Agreement,” which provides that any computer they use “will be used for
legitimate organizational, academic, or other duties, as assigned, that may pertain to [their]
program assignment.” (Id. ¶¶ 81-82.) According to Torres, this effectively prohibits him from
using the computers to do legal work. (Id. ¶ 83.)

                                              4
 Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 5 of 11




the courts. (See generally Dkt. No. 15.)

                                II. Discussion

      As an initial matter, in response to individual defendants’ motion to

dismiss, Torres voluntarily dismissed his denial of access to the courts

claim, pursuant to Fed. R. Civ. P. 41(a). (Dkt. No. 18 at 1 n.1.)

Accordingly, individual defendants’ motion to dismiss with respect to that

claim is granted, and the claim is dismissed without prejudice.

Consequently, the only claims subject to the remainder of this Summary

Order are Torres’ claims pursuant to Title II of the ADA and Section 504 of

the Rehabilitation Act, which he asserts against all defendants, including

individual defendants in their official capacities. (Compl. ¶¶ 135-50.)

      Title II of the ADA provides that “no qualified individual with a

disability shall, by reason of such disability, be excluded from participation

in or be denied the benefits of the services, programs, or activities of a

public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132. Similarly, Section 504 of the Rehabilitation Act provides

that “[n]o otherwise qualified individual with a disability in the United

States . . . shall, solely by reason of her or his disability, be excluded from

the participation in, be denied the benefits of, or be subjected to

                                        5
 Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 6 of 11




discrimination under any program or activity receiving Federal financial

assistance.” 29 U.S.C. § 794(a).

      Title II of the ADA and Section 504 of the Rehabilitation Act are

applicable to inmates in state prisons. See Allah v. Goord, 405 F. Supp. 2d

265, 274 (S.D.N.Y. 2005). The standards for an inmate’s claim under the

ADA and the Rehabilitation Act are “generally the same,” so the two

statutes are analyzed “identically.” Wright v. N.Y. State Dep’t of Corrs.,

831 F.3d 64, 72 (2d Cir. 2016) (citation omitted). In order to state a claim

under these acts, Torres must show that “1) he is a qualified individual with

a disability; 2) DOCCS is an entity subject to the acts; and 3) he was

denied the opportunity to participate in or benefit from DOCCS’s services,

programs, or activities or DOCCS otherwise discriminated against him by

reason of his disability.” Id. (citation omitted).

      Torres alleges that defendants violated Title II of the ADA and

Section 504 of the Rehabilitation Act “by denying him access to the SDU

[r]esource [r]oom computers[,] which have the audio features he needs to

read and write unassisted,” and because defendants otherwise “failed to

reasonably accommodate . . . Torres so he could finish the Building

Maintenance [P]rogram.” (Compl. ¶¶ 137-40, 147-50.)

                                         6
 Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 7 of 11




      Individual defendants move to dismiss these claims as against them,

arguing that individuals in general “may not be held personally liable for

alleged violations of either the ADA or the Rehabilitation Act.” (Dkt. No. 15,

Attach. 3 at 4.) In response, Torres’ argues that he is not attempting to

hold individual defendants personally liable under these statutes, as he

brought these claims against them in their official capacities only. (Dkt. No.

18 at 3.) On reply, individual defendants contend, for the first time, that

there is “no need for official capacity litigation when a plaintiff can seek

relief directly against a government entity.” (Dkt. No. 21 at 3 (internal

quotation marks and citation omitted).) They also add that, if Torres’ claims

survive, they can only survive insofar as Torres seeks prospective

injunctive relief, and not declaratory relief or compensatory damages. ( Id.

at 3-4.)

      “It is well-settled that neither Title II of the ADA nor [Section] 504 of

the Rehabilitation Act provides for individual capacity suits against state

officials.” Hill v. LaClair, No. 9:20-CV-441, 2020 WL 2404771, at *7

(N.D.N.Y. May 11, 2020) (internal quotation marks and citation omitted).

Additionally, suits for money damages against state officials in their official

capacities are barred by the Eleventh Amendment. See Donohue v.

                                        7
 Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 8 of 11




Cuomo, 980 F.3d 53, 77 n.15 (2d Cir. 2020); Severino v. Negron, 996 F.2d

1439, 1441 (2d Cir. 1993) (“[I]t is clear that the Eleventh Amendment does

not permit suit . . . for money damages against state officials in their official

capacities.” (citation omitted)).

      However, the Supreme Court has established that plaintiffs can

properly bring a federal action “seeking injunctive relief against a state

official for an ongoing violation of law or the Constitution.” Hill, 2020 WL

2404771 at *5 n.4 (citing Ex Parte Young, 209 U.S. 123 (1908)). Under

this doctrine, an action may proceed against a state official when a plaintiff:

“(a) alleges an ongoing violation of federal law, and (b) seeks relief properly

characterized as prospective.” In re Deposit Ins. Agency, 482 F.3d 612,

618 (2d Cir. 2007) (internal quotation marks and citation omitted); see

Donohue, 980 F.3d 77 n.15 (“[F]ederal courts may hear claims for

prospective injunctive relief against state officials, but retroactive claims

seeking monetary damages . . . are barred by the Eleventh Amendment.”

(citation omitted)); CSX Transp., Inc. v. N.Y.S. Office of Real Prop. Servs.,

306 F.3d 87, 99 (2d Cir. 2002) (“Ex Parte Young allows for jurisdiction over

the Individual Defendants inasmuch as it is in the performance of their

duties that there may be an ongoing violation of federal law.”).

                                        8
 Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 9 of 11




      Here, Torres clearly brings his ADA and Rehabilitation Act claims

against individual defendants in their official capacities, and, thus, does not

attempt to improperly hold them personally liable under these statutes.

(Compl. ¶¶ 135-50; Dkt. No. 18 at 3-5.) Further, to the extent individual

defendants argue that official capacity litigation here is unnecessary given

that Torres sued the government entity, DOCCS, directly, (Dkt. No. 21

at 3), this argument was made for the first time on reply, and, thus, is not

considered by the court. See Zirogiannis v. Seterus, Inc., 221 F. Supp.

3d 292, 298 (E.D.N.Y. 2016), aff’d, 707 F. App’x 724 (2d Cir. 2017) (“It is

well-established that arguments may not be made for the first time in a

reply brief.” (internal quotation marks and citation omitted)).

      Notably, however, Torres’ claims pursuant to the ADA and the

Rehabilitation Act against individual defendants in their official capacities

may be maintained only insofar as they seek prospective injunctive relief,

and not monetary damages or declaratory relief. See Donohue, 980 F.3d

at 77 n.15; In re Deposit Ins. Agency, 482 F.3d at 618; Hill, 2020 WL

2404771 at *5 n.4.

      Accordingly, individual defendants’ motion to dismiss with respect to

Torres’ claims pursuant to Title II of the ADA and Section 504 of the

                                       9
Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 10 of 11




Rehabilitation Act is denied insofar as Torres seeks prospective injunctive

relief, and granted insofar as Torres seeks monetary damages or

declaratory relief against them.

      Accordingly, it is hereby

      ORDERED that individual defendants’ motion to dismiss (Dkt. No. 15)

is GRANTED IN PART and DENIED IN PART as follows:

            GRANTED as to Torres’ claims pursuant to Title II of the ADA

            and Section 504 of the Rehabilitation Act, as against individual

            defendants, insofar as Torres seeks monetary damages or

            declaratory relief against them; and

            GRANTED as to Torres’ First Amendment claim with respect to

            denial of access to the courts, which claim for relief is

            DISMISSED WITHOUT PREJUDICE; and

            DENIED in all other respects; and it is further

      ORDERED that the following claims remain: (1) violation of Title II of

the ADA against all defendants, including individual defendants in their

official capacities insofar as Torres seeks prospective injunctive relief;

(2) violation of Section 504 of the Rehabilitation Act against all defendants,

including individual defendants in their official capacities insofar as Torres

                                       10
Case 9:20-cv-00301-GLS-TWD Document 22 Filed 12/11/20 Page 11 of 11




seeks prospective injunctive relief; and (3) a First Amendment claim

pursuant to 42 U.S.C. § 1983, against Morris and Gibson in their individual

capacities, based on allegations that the Computer Usage Agreement

denies Torres the necessary accommodations for completing legal work;

and it is further

      ORDERED that the parties shall contact Magistrate Judge Thérèse

Wiley Dancks to schedule further proceedings; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

December 11, 2020
Albany, New York




                                     11
